United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1262
Issued: December 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 2, 2010 appellant filed a timely appeal from a February 26, 2010 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly declined to authorize physical therapy from
April 27 to May 25, 2009.
FACTUAL HISTORY
On February 12, 2009 appellant, then a 51-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that he injured his back in the performance of duty on January 12,
2009 when he lifted a tub of mail. By report dated January 21, 2009, Dr. Nejat Destani, a family
practitioner, provided a history and results on examination, diagnosing low back pain syndrome.
In a report dated February 5, 2009, Dr. Joyce Tarbet, an orthopedic surgeon, provided a
history of lifting a tub of mail on January 12, 2009 and indicated that appellant was working light

duty. She noted a prior low back injury in 1998 which she stated was job related. Dr. Tarbet
provided results on examination and stated x-rays showed some narrowing of the L4-5 and L5S1 intervertebral disc space. She stated that appellant had muscular low back pain and
prescribed medication and physical therapy.
On February 24, 2009 the Office accepted the claim for low back pain syndrome. The
record indicates that on March 16, 2009 the Office received a March 12, 2009 request for
physical therapy authorization for the period February 9 to March 4, 2009. The diagnosis code
was 724.2 (lumbago). On March 19, 2009 the Office authorized physical therapy from
February 9 to April 2, 2009.
On April 24, 2009 the Office received an April 23, 2009 physical therapy authorization
request for the period April 27 to May 25, 2009. The diagnosis code was 722.73 (intervertebral
disc disorder with myelopathy, lumbar region). The specific part of the body to be treated was
described as L4-5 disc bulge/lower back.
By letter dated April 28, 2009, the Office advised appellant that the evidence was not
sufficient to authorize physical therapy from April 27 to May 25, 2009, as it was not established
the treatment was for an accepted employment-related condition. Appellant was advised to
submit relevant evidence within 30 days. On May 18, 2009 she submitted an April 20, 2009 note
from Dr. Tarbet diagnosing L4-5 disc bulge.
In a decision dated September 24, 2009, the Office denied authorization for physical
therapy from April 27 to May 25, 2009. It found that the medical evidence did not establish that
treatment was necessary for the accepted work injury.
Appellant requested reconsideration and submitted additional evidence. In a report dated
April 6, 2009, Dr. Tarbet indicated that a magnetic resonance imaging (MRI) scan revealed a
diffuse disc bulge at L4-5. She also noted there appeared to be a superimposed small central disc
protrusion at that level. Dr. Tarbet indicated that appellant should continue with a 10-pound
lifting restriction and physical therapy would be put on hold pending a bone scan. In a report
dated April 20, 2009, she stated the bone scan was unremarkable. Dr. Tarbet diagnosed L4-5
disc bulge with small central protrusion and recommended that appellant resume physical
therapy.
By decision dated February 26, 2010, the Office reviewed the case on its merits and
denied modification of the September 24, 2009 decision.
LEGAL PRECEDENT
Section 8103(a) of the Federal Employees’ Compensation Act provides for the furnishing
of services, appliances and supplies prescribed or recommended by a qualified physician which
the Office, under authority delegated by the Secretary, considers likely to cure, give relief,
reduce the degree or the period of disability, or aid in lessening the amount of monthly
compensation.1 In interpreting 5 U.S.C. § 8103(a), the Board has recognized that the Office has
1

5 U.S.C. § 8103(a).

2

broad discretion in approving services provided under the Act to ensure that an employee
recovers from his or her injury to the fullest extent possible in the shortest amount of time.2 The
Office has administrative discretion in choosing the means to achieve this goal and the only
limitation on the Office’s authority is that of reasonableness.3
While the Office is obligated to pay for treatment of employment-related conditions,
appellant has the burden of establishing that the expenditure is incurred for treatment of the
effects of an employment-related injury or condition.4 Proof of causal relationship must include
supporting rationalized medical evidence.5
ANALYSIS
The Office accepted that on January 12, 2009 appellant was lifting a tub of mail and she
sustained low back pain syndrome. The attending orthopedic surgeon, Dr. Tarbet, initially
recommended physical therapy in a February 5, 2009 report for treatment of the low back pain.
As of April 6, 2009, however, Dr. Tarbet diagnosed an L4-5 disc bulge with small central
disc protrusion. Appellant requested authorization for physical therapy from April 27 to
May 25, 2009. The authorization request form had a diagnosis of intervertebral disc disorder.
Dr. Tarbet did not provide any opinion relating the L4-5 disc condition to appellant’s accepted
injury.
As noted, appellant has the burden to establish that treatment is for an employmentrelated condition. The Office has not accepted an L4-5 disc bulge or intervertebral disc disorder
as causally related to the January 12, 2009 employment injury. Moreover, the medical evidence
of record does not contain a rationalized medical opinion on the issue. Dr. Tarbet provided a
diagnosis but did not offer any medical explanation on causal relationship with the employment
injury. The Office has broad discretion under 5 U.S.C. § 8103(a) to authorize physical therapy.
It was reasonable for the Office to deny physical therapy authorization on the grounds that the
treatment was for a condition not established as employment related. The Board accordingly
finds that the Office did not abuse its discretion in denying authorization for physical therapy
from April 27 to May 25, 2009 based on the medical evidence of record.
On appeal appellant states that the x-rays and MRI scan showed a disc bulge. The issue,
however, is causal relationship. The evidence does not establish the L4-5 diagnosis as causally
related to the employment injury. Therefore, it was not established that physical therapy
treatment for the requested period was employment related.

2

Dale E. Jones, 48 ECAB 648, 649 (1997).

3

Daniel J. Perea, 42 ECAB 214, 221 (1990) (holding that abuse of discretion by the Office is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment or administrative actions which are
contrary to both logic and probable deductions from established facts).
4

See Debra S. King, 44 ECAB 203, 209 (1992).

5

Id.; see also Bertha L. Arnold, 38 ECAB 282 (1986).

3

CONCLUSION
The Board finds that the Office properly denied authorization for physical therapy from
April 27 to May 25, 2009.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 26, 2010 is affirmed.
Issued: December 8, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

